FILED
                            NOT FOR PUBLICATION                             NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SUKHCHAIN SINGH PARMAR,                          No. 08-70109

              Petitioner,                        Agency No. A098-822-312

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 15, 2011
                            San Francisco, California

Before: KOZINSKI, Chief Judge, BEA, Circuit Judge, and GETTLEMAN, Senior
District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Robert W. Gettleman, Senior District Judge for the
U.S. District Court for Northern Illinois, sitting by designation.
      Sukhchain Singh Parmar (“Parmar”) petitions for review of the Board of

Immigration Appeals’ (“BIA”) affirmance of the Immigration Judge’s (“IJ”) denial

of relief based on an adverse credibility finding against Parmar.

      Parmar filed his claim for asylum after the effective date of the REAL ID

Act, so our review is governed by the Act’s standards for adverse credibility

determinations. 8 U.S.C. § 1158(b)(1)(B)(iii). Inconsistencies in an applicant’s

testimony need not go to the heart of his claim, and the IJ may consider many

factors in making an adverse credibility determination, including

unresponsiveness, inconsistency and demeanor. Id. Here, the IJ and BIA noted

that Parmar was unresponsive, especially regarding questions about the arrest and

detention that Parmar claimed precipitated his flight from India. There were also

inconsistencies in Parmar’s testimony, notably regarding the timing of his third

arrest. The IJ’s adverse credibility determination under the REAL ID Act requires

a “healthy measure of deference.” Shrestha v. Holder, 590 F.3d 1034, 1041 (9th

Cir. 2010). The IJ and BIA in this case pointed to specific factors supporting the

adverse credibility determination and considered all of Parmar’s testimony. While

the government rightly concedes that the IJ erred in some of her characterizations

of Parmar’s testimony, the determination made by the IJ and BIA nonetheless was

supported by substantial evidence.


                                          2
      Because Parmar failed to meet his burden of proof for asylum, he necessarily

failed to meet the higher burden of proof for withholding of removal. Ren v.

Holder, 648 F.3d 1079, 1094 n.17 (9th Cir. 2011). He also failed to meet his

burden for relief under the CAT. The reports on country conditions from the State

Department do not support Parmar’s claim that he is likely to be tortured upon his

return to India. Since the remainder of Parmar’s claim under the CAT was no

different from his discredited claim for asylum, his lack of credibility is also

sufficient to undermine his claim under the CAT. See Farah v. Ashcroft, 348 F.3d

1153, 1157 (9th Cir. 2003).

      PETITION DENIED.




                                           3